Title: To Thomas Jefferson from Richard Dobbs Spaight, 4 March 1801
From: Spaight, Richard Dobbs
To: Jefferson, Thomas



Sir,
Washington City 4 March 1801.

When Congress first began to fortify the ports & Harbours of the United States in 1794, among others a fort was directed to be erected on Beacon Island near Ocracock bar, to defend that Inlet. An Engineer was sent forward, who laid off the fort and the works were commenced, & carried on untill November following.
In 1795. From the neglect of the then Secretary of War (Genl. Knox) nothing was done. In 1796 when the subject again came before Congress, My Predecessor in the House of Representatives, who at that time, had never been at Ocracock bar, who was totally destitute of Commercial information, and knew not the importance of a fort there, for the protection of the trade of No. Carolina, told Genl. Knox that a fort at that place would be useless, he accordingly made a report to that effect, to Congress, and the works were discontinued & remained so untill I took my seat in Congress in Decr. 1798.
Being fully impressed with the advantages that would be derived from a fort being built there as a protection to our commerce in time of War, and to the revenue of the United States at all times: (for there is no place on earth where smuggling can be carried on with more advantage, & with less probability of Detection, it being seventy miles from any Collectors office), On my arrival at Philadelphia in 1798, I endeavoured to make both the Secretary of War, and of the Treasury, sensible of these facts; and pointed out to the latter, the necessity there was for a Surveyor being established at that place, in order to secure the revenue.
From my representations those Gentlemen acceded to the Measure, & Mr. McHenry gave the necessary orders for the fort to be completed; and Mr. Wolcott in a law passed that Session established a port and a Surveyor at that place: and Capt. James Taylor was soon after made Surveyor of the port & Captain of the fort. Things were in this situation & measures taking to have the fort finished, when the  works were put a stop to by Mr. Dexter, who in a letter to Capt. Taylor gave orders to discontinue them in Novemr. last, under a pretence that the monies appropriated for that purpose was exhausted. Which was not a fact as Mr. Wolcott at the first of the Session, reported a balance of that fund, remaining unexpended of between 57 & 58,000 Dollars—And on an enquiry which I made at the Treasury Department in Jany. after I had heard from Capt. Taylor, I was informed that on the 1st. Jany. last there remained unexpended of those appropriations the Sum of $57,241. Dolls.—
All the trade of No. Carolina except what is carried on at Wilmington, and a little at Beaufort & Swannsborough, passes over Ocracock bar: and the fort at Beacon Island command both Harbours, or, roads, where the shipping bound either in, or out come too in order to lighten, to enable them to pass the swash. It likewise commands both the passages that lead from the harbours or roads, up into the Country.
I could venture to say to a Certainty that the revenue saved to the United States, in consequence of a fort being built, and a surveyor established there will fully eaqual the Annual expenditure, occasioned by the Establishment, and in my Opinion, will in the course of ten or a Dozen years repay the United States the monies which the works will cost.
I have thus agreeably to your desire thrown my Ideas on this subject in a hasty manner on paper, and I make no doubt but that an Object of such magnitude, will receive due attention from The administration.
With Sentiments of Consideration & Respect I am Sir, Your most Obt. Sevt.

Richd. Dobbs Spaight

